Name: 78/1025/ECSC: Council Decision of 5 December 1978 appointing a member of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-12-14

 Avis juridique important|31978D102578/1025/ECSC: Council Decision of 5 December 1978 appointing a member of the Consultative Committee of the European Coal and Steel Community Official Journal L 350 , 14/12/1978 P. 0032 - 0032**** COUNCIL DECISION OF 5 DECEMBER 1978 APPOINTING A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 78/1025/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , HAVING REGARD TO THE COUNCIL DECISIONS OF 2 AUGUST 1978 AND 16 OCTOBER 1978 DESIGNATING THE REPRESENTATIVE ORGANIZATIONS RESPONSIBLE FOR DRAWING UP LISTS OF CANDIDATES FOR THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS THE COUNCIL WAS INFORMED ON 23 NOVEMBER 1978 THAT A MEMBER ' S SEAT ON THE ABOVE COMMITTEE IN THE ' CONSUMERS AND DEALERS ' CATEGORY HAD BECOME VACANT AS A RESULT OF THE RESIGNATION OF MR KAJ LUND , HAVING REGARD TO THE NOMINATION SUBMITTED BY THE DANISH GOVERNMENT ON 23 NOVEMBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JOERGEN HARNE IS HEREBY APPOINTED A MEMBER OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY IN PLACE OF MR KAJ LUND FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 5 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT M . LAHNSTEIN